DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Status
Applicants' response and amendments to the claims, filed 06/07/2022, are acknowledged and entered.  Claims 3, 10-12, 15, 17-19, and 23-25 have been cancelled by Applicant.  Claims 1, 4-9, 20-22, and 26 are presented for examination. Claims 6-8 remain withdrawn from consideration as being directed to non-elected subject matter.  

Status of Rejections Set Forth in the January 7, 2022 Final Office Action
In reply to the rejection of claims 1, 3-5, 9-12, 15, and 17-26 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “…metronomic dose…reduces the activity of a PARP by about 10-50 percent…”, as set forth at p.3-5 of the previous Office Action dated January 7, 2022, Applicant now amends claim 1 to recite that the metronomic dose comprises no more than about 0.2 mg/kg body weight of a PARP inhibitor per day. Accordingly, the rejection is withdrawn.  
In reply to the 35 U.S.C. §103 rejection of claims 1, 3-5, 9-12, 15, and 17-26 as being unpatentable over Xu et al., Martin et al., and Jiao et al. in view of Higuchi et al. and Felder et al.,  as set forth at p.6-18 of the previous Office Action dated January 7, 2022, Applicant now amends claim 1 to recite: i) the cancer is colon cancer; ii) the metronomic dose comprises no more than about 0.2 mg/kg body weight of a PARP inhibitor per day; and iii) the PARP inhibitor is olaparib [compound of the structure recited in amended Claim 1].  The prior art does not teach or reasonably suggest administering olaparib at a dose of no more than about 0.2 mg/kg body weight to a subject having colon cancer.   Specifically, while the prior art recognizes PARP inhibitors for potentiation of cancers/tumors to other chemotherapies (e.g., Xu et al. and Martin et al.), recognizes that olaparib is a PARP inhibitor for use as an anticancer agent both alone and in combination with other chemotherapies (e.g., Martin et al. and Jiao et al.), and recognizes the concept of metronomic dosing of chemotherapeutic agents, even if one were inclined to administer olaparib in a metronomic dosing schedule, it is the position of the Examiner that an upper limit of 0.2 mg/kg/day olaparib would not have been obvious given the known therapeutic doses of olaparib, e.g., 400 mg BID (humans) and 12.5 mg/kg or 50 mg/kg (mice). Accordingly, the rejection is withdrawn.
The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 06/07/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 9, 20-22, and 26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.  This is a New Matter rejection.
Claim 1 has been amended to recite the limitation “…wherein the metronomic dose comprises no more than about 0.2 mg/kg body weight of a PARP inhibitor per day…” and wherein the PARP inhibitor compound is olaparib [compound of the structure recited in amended Claim 1].  The amended claims thus now circumscribe administering a subject having colon cancer no more than about 0.2 mg/kg body weight of the PARP inhibitor olaparib.
Support for administration of olaparib as the PARP inhibitor is found in originally filed claims 10-11 and the Specification at [0016].  Olaparib is also administered to mice in the working examples, e.g., Example 5.
Support for the cancer being colon cancer is found in originally filed Claim 18 and the Specification at [0011].  Colon cancer is also the tumor type in the mice in the working examples, e.g., Example 5.
The originally filed disclosure, however, does not provide written support for “…wherein the metronomic dose comprises no more than about 0.2 mg/kg body weight of a PARP inhibitor per day…”.
Applicants allege that support for the amendments can be found “throughout the specification as filed”, for example in paragraphs [0048], [00245], and [00158] of the Application as filed.
[0048] of the specification is the brief description of FIG. 19 and states:

    PNG
    media_image1.png
    56
    625
    media_image1.png
    Greyscale

Fig. 19 depicts the tumor volume when “AZD” was administered at doses of 0.2 mg/kg, 1 mg/kg, or 5 mg/kg.1  Thus, at best [0048] and FIG. 19 support administering olaparib to mice at doses of 0.2 mg/kg, 1 mg/kg, or 5 mg/kg.
	[00158] merely depicts the chemical structure of olaparib and therefore provides no support for the claimed dose of olaparib.
	[00245] describes an experiment wherein WT mice are engrafted with MCA-38 cells and as soon as tumors are palpable, the mice received 0.2, 1, or 5 mg/kg olaparib or vehicle. Again, at best [00245] supports administering olaparib to mice at doses of 0.2 mg/kg, 1 mg/kg, or 5 mg/kg. 
	MPEP 2163.05(III) discuses states that, with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
	Here, the original disclosure does not describe any dose ranges of PARP inhibitors intended by Applicants to be administered to subjects having cancer.  In fact, the only doses of PARP inhibitors described in the specification are the specific doses administered to mice in the working examples.  With respect to olaparib, the administered doses were discrete amounts of 0.2 mg/kg, 1 mg/kg, or 5 mg/kg.  
	There is no written support for the now claimed “no more than about 0.2 mg/kg body weight”, because “no more than about” has no lower limit and therefore literally reads on embodiments outside the discrete doses 0.2 mg/kg, 1 mg/kg, or 5 mg/kg administered to mice in the disclosure.  At bottom, there is nothing in the disclosure to suggest that Applicants intended i) 0.2 mg/kg to be the upper limit and/or ii) for doses less than 0.2 mg/kg of olaparib to be administered to any and all subjects as presently claimed.  
	Additionally, the doses described in the Specification, e.g., 0.2 mg/kg, 1 mg/kg, and 5 mg/kg are doses specifically administered to mice, whereas the claims broadly recite administration to “a subject”.  Again, there is nothing in the disclosure to suggest that Applicants intended these doses (0.2 mg/kg, 1 mg/kg, or 5 mg/kg) administered to mice to be administered to any and all subjects, e.g., humans, let alone for an amount “no more than about 0.2 mg/kg body weight” to be administered to any and all subjects. 
	Accordingly, the amended claims introduce New Matter because there is no written support in the originally filed disclosure for administering “no more than about 0.2 mg/kg body weight” olaparib to any and all subjects as presently encompassed by the amended claims.  At best, Applicants’ disclosure provides written support for administering a dose range of 0.2 mg/kg to 5 mg/kg body weight olaparib to mice.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art is cited as evidence of the state of the art at the time the application was filed, specifically doses of olaparib administered to subjects (mice and humans) having cancer.
LYNPARZA PRESCRIBING INFORMATION (https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/206162s003lbl.pdf; Revised 01/2017; 16 pages) teaches that Lynparza (olaparib) is provided in 50 mg capsules and the recommended dosage for human patients is 400 mg (eight 50 mg capsules) taken orally twice daily for a total daily dose of 800 mg.2  
CHEN ET AL. (Invest. New Drugs, 2016, vol. 34, pages 450-457) teaches a Phase I study of olaparib and irinotecan in patients with colorectal cancer.  The planned starting doses were olaparib 50 mg capsules twice daily and 250 mg/m2 irinotecan.3  Some patients received 50 mg olaparib once daily.
MENEAR ET AL. (J. Med. Chem., 2008, vol. 51, pages 6581-6591) teach administering olaparib [Compound 47] to mice bearing SW620 colon tumors at a dose of 10 mg/kg alone and in combination with temozolomide. 
TANG ET AL. (Molecular Pharmacology, 2012, vol. 82, no. 2, pages 322-332) teach administering olaparib (AZD2281) at doses of 12.5 mg/kg or 50 mg/kg to mice bearing mammary carcinoma tumors.
SENRA ET AL. (Molecular Cancer Therapeutics, October 2011, vol. 10, no. 10, pages 1949-1958) teach administering olaparib at a dose of 50 mg/kg orally to mice bearing tumors.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 As disclosed in [00159], “AZD” appears to be used by Applicants as a designation for olaparib.
        2 For an average human subject weighing about 70 kg, this is equivalent to about 11.4 mg/kg body weight per day. 
        3 For an average human subject weighing about 70 kg, this olaparib dose is about 1.4 mg/kg body weight per day.